STATE OF MICHIGAN

                             COURT OF APPEALS


                                                                     UNPUBLISHED
In re G. GRABOWSKI, Minor.                                           August 16, 2018

                                                                     No. 341810
                                                                     Wexford Circuit Court
                                                                     Family Division
                                                                     LC No. 16-026501-NA


Before: SAWYER, P.J., and STEPHENS and GADOLA, JJ.

PER CURIAM.

        Respondent father appeals as of right an order terminating his parental rights with respect
to his minor child, GG, pursuant to MCL 712A.19b(3)(c)(i) and (c)(ii) (conditions resulting in
adjudication persist, and other conditions exist that cause the child to come within the court’s
jurisdiction); (3)(g) (failure to provide proper care and custody); (3)(h) (parental incarceration);
and (3)(j) (reasonable likelihood of harm). We affirm.

                                             I. FACTS

        Children’s Protective Services (CPS) received a complaint following GG’s birth that his
mother1 had tested positive for opiates, and that GG was suffering from withdrawal symptoms.
A little over a month later, on February 12, 2016, respondent was arrested during a drug raid
during which police officers observed GG on respondent’s couch unattended and discovered
drug paraphernalia. Prior to the raid, respondent left GG alone in his apartment with a
confidential informant while he left to purchase drugs. At that time, GG had been sleeping in a
dresser drawer. Respondent was also facing eviction and lacked a stable income. Accordingly,
GG was removed from respondent’s care and was placed with the Department of Health and
Human Services (DHHS).

       By June 14, 2016, respondent was out of jail on bond, but he pleaded guilty to
maintaining a drug house, MCL 333.7405(1)(d), on August 8, 2016, and was sentenced to serve
16 months to 2 years in prison on October 17, 2016. He was also sentenced on December 22,




1
    Respondent mother’s parental rights to GG were voluntarily released.


                                                -1-
2016, to serve 48 to 240 months for another conviction of delivery of a controlled substance less
than 50 grams, MCL 333.7401(2)(a)(iv).

        At the September 5, 2017 pretrial conference, respondent and his attorney indicated that
defendant “wishes to discharge my services and represent himself.” Respondent answered
affirmatively when asked, “You want to decline representation by a lawyer . . . all together?”
After the court asked respective counsel for any input on the matter, respondent stated, “I have a
whole law library and nothing but time. I can handle this.”

       The court advised respondent of his right to counsel, and the following exchange
occurred:

       The court: [Y]ou are making this request than [sic] with a full understanding that
       if you have the right to counsel and you have the right to . . . what is essentially a
       lesser level of counsel . . . advisory or standby counsel, if you would choose to do
       that as well?

              Would you be . . . interested in that or do you want to go up . . . by
       yourself all together?

       Respondent: I’d like to go by myself.

       The court: All right. Has anyone threatened you in any way to make you do that?

       Respondent: Nope.

       The court: Has any—have any promises made [sic]? And you understand that the
       . . . the attorney for [petitioner] thinks you’re doing this to try and set up an appeal
       but that in, in and of itself would not be any basis for appeal. You understand
       that?

       Respondent: Yep.

       The court: And do you understand that you would be, you’re on your own and
       responsible for the legal judgments and tactics you’ve made and ignorance of the
       law is no excuse?

       Respondent: Yep.

       The court expressed that “it is necessary to . . . allow him to do that. Um, and I think he
does so at his own jeopardy,” and granted respondent’s motion to proceed in propria persona.
The court indicated that it would “adjourn this for a couple weeks” and that it would not
discharge respondent’s counsel until the next pretrial conference. At the subsequent pretrial
conference, respondent’s attorney appeared on his behalf and stated that respondent desired to
proceed alone throughout the pretrial. When the court asked respondent whether he knew how
many witnesses he desired to call at trial, respondent stated, “I’m gonna try and call as many as
possible to stretch this out as long as I can.”


                                                 -2-
       Respondent appeared via Polycom on the first day of trial, and the court again advised
him of his right to counsel. After respondent affirmed that he would proceed in propria persona,
he asked the court whether he could “have an attorney that just helps me when I have questions,”
and the following exchange occurred:

       The court: Well . . . that was an option . . . and you declined it. So we have . . .
       discharged [counsel]. . . . Are you saying that you want him today?

       Respondent: Yeah.

                                              * * *

       Respondent: I didn’t have . . . I thought I would have a lot more access to the law
       library. I was only allowed to get two hours per week. I’m . . . so I’d get one
       hour one day and then one hour another day. And then I got into some trouble
       and wasn’t allowed to use the law library at all. So I wasn’t—I haven’t been able
       to get as prepared as I thought I’d be able to.

       The court: All right. Are you telling me then that you’re—that even if, if I were
       to be able to get [counsel] for you today . . . you’re not prepared to go forward? Is
       that what you’re saying?

       Respondent: Not even close.

        The court indicated that although respondent’s request for counsel was untimely, “in
order to protect your rights . . . I’m gonna make an effort to get . . . [counsel] here today.” The
court noted that respondent could have informed the court of his troubles accessing the law
library, and that trial could have accordingly been adjourned. Nonetheless, the court adjourned
until respondent’s attorney could appear, and reconvened upon his arrival. Counsel then
indicated that respondent wanted him to act as lead counsel. The court denied this request. The
trial court permitted respondent’s attorney to act exclusively in an advisory capacity, i.e., counsel
was not permitted to raise objections, nor could he examine witnesses.

        Trial proceeded with the examination of several witnesses for petitioner. At the
conclusion of the first witness’s direct examination, the court asked respondent whether he had
any questions but respondent remained silent. Respondent likewise remained silent on the
Polycom at the conclusion of the second witness’s direct examination. It appears from the record
that respondent continued to disconnect from the telephone line multiple times during witness
examination.     Once the court reestablished connection after multiple occurrences of
disconnection, respondent stated, “I’m not gonna participate in this. I’m going back to my unit.”

        On the second day of trial, respondent’s attorney stated that respondent had indicated to
him that “he most likely was not going to stick around for the proceedings and as I left the
courtroom after speaking with him he left the room there,” and that “we just got confirmation
that he’s gone and not in that room. So it appears he does not wish to participate.” The court
likewise indicated after closing arguments concluded that “[t]he record should reflect that we do
have . . . a video connection with the . . . [MDOC] through polycom. Apparently the hearing

                                                -3-
room is empty, as far as I can see, it doesn’t appear that [respondent] is participating.” The court
proceeded with closing arguments and ultimately rendered its oral opinion on the record,
terminating respondent’s parental rights.

                                        II. DUE PROCESS

       Respondent first argues that his participation via Polycam, as opposed to being physically
present at the termination trial, resulted in a deprivation of his constitutional right to due process
of law. We disagree.

        We first note that respondent failed to preserve this issue because he failed to object on
constitutional grounds to the court’s procedures with respect to his virtual presence at trial. In re
TK, 306 Mich. App. 698, 703; 859 NW2d 208 (2014). Accordingly, we review respondent’s
unpreserved claim of constitutional error for plain error affecting substantial rights. Id.
Although the Court disfavors consideration of unpreserved claims of error, plain errors may be
noticed in spite of having not been brought to the attention of the court. People v Carines, 460
Mich. 750, 761-763; 597 NW2d 130 (1999), citing United States v Olano, 507 U.S. 725, 731; 113
S. Ct. 1770; 123 L. Ed. 2d 508 (1993). Forfeiture under the plain error rule is avoided where: (1)
error occurred; (2) the error was clear or obvious; and (3) the error affected substantial rights.
Carines, 460 Mich. at 763.

        Parents have a due process interest in the “companionship, care, custody, and
management of their children . . . .” In re JK, 468 Mich. 202, 210; 661 NW2d 216 (2003). “Due
process requires fundamental fairness, which is determined in a particular situation first by
‘considering any relevant precedents and then by assessing the several interests that are at
stake.’ ” In re Rood, 483 Mich. 73, 92; 763 NW2d 587 (2009), quoting Lassiter v Durham Co
Dep’t of Social Servs, 452 U.S. 18, 25; 101 S. Ct. 2153; 68 L. Ed. 2d 640 (1981). The following
three factors are generally considered to determine the specific measures due process requires in
a particular case:

               First, the private interest that will be affected by the official action;
       second, the risk of an erroneous deprivation of such interest through the
       procedures used, and the probable value, if any, of additional or substitute
       procedural safeguards; and finally, the Government’s interest, including the
       function involved and the fiscal and administrative burdens that the additional or
       substitute procedural requirement would entail. [Mathews v Eldridge, 424 U.S.
319, 335; 96 S. Ct. 893; 47 L. Ed. 2d 18 (1976); see In re Rood, 483 Mich. at 92-93.]

        “[T]here is no absolute right to be physically present at the dispositional hearing of a
proceeding to terminate parental rights in Michigan . . . .” In re Vasquez, 199 Mich. App. 44, 49;
501 NW2d 231 (1993). Moreover, “due process does not necessarily require a probate court to
secure the presence of a parent incarcerated in the state at a termination hearing.” Id. at 50.
Rather, due process requires an application of the three-part Matthews balancing test. Id.
Physical presence may be necessary to ensure due process if, for example, “the court finds that
[the respondent’s] physical presence is essential either to assist counsel or to resolve crucial
factual disputes.” Id. Additionally,


                                                 -4-
               MCR 2.004 requires the court and the petitioning party to arrange for
       telephonic communication with incarcerated parents whose children are the
       subject of child protective actions. See MCR 2.004(A) to (C). The express
       purposes of the rule include ensuring “adequate notice . . . and . . . an opportunity
       to respond and to participate,” in part by determining “how the incarcerated party
       can communicate with the court . . . during the pendency of the action, and
       whether the party needs special assistance for such communication, including
       participation in additional [telephone] calls [or videoconferencing . . . .]” MCR
       2.004(E)(1) and (4). The court must consider “the scheduling and nature of future
       proceedings, to the extent practicable, and the manner in which the incarcerated
       party may participate.” MCR 2.004(E)(5). [In re Mason, 486 Mich. 142, 152-
       153; 782 NW2d 747 (2010).]

Also, MCR 2.004(F) provides:

               A court may not grant the relief requested by the moving party concerning
       the minor child if the incarcerated party has not been offered the opportunity to
       participate in the proceedings, as described in this rule. This provision shall not
       apply if the incarcerated party actually does participate in a telephone call or
       video conference, or if the court determines that immediate action is necessary on
       a temporary basis to protect the minor child.

        In this case, the record indicates that the trial court made substantial efforts to ensure that
respondent was afforded the opportunity to be heard throughout the entire child protective
proceedings. The trial court’s procedures provided respondent “fundamental fairness” because
he was granted participation in the proceedings via Polycom, i.e., a conference telephone,
whenever he was incarcerated and physical participation was impracticable. In re Rood, 483
Mich. at 92. Moreover, considering respondent’s limited right to participate physically in either
the dispositional hearings or the termination bench trial, In re Vasquez, 199 Mich. App. at 49-50,
he has failed to establish that his physical presence was otherwise necessitated. With respect to
the private interest affected by the proceedings, it could reasonably be asserted that respondent
had a substantial interest in participating physically in the termination trial because he had been
representing himself since the court granted his motion at the September 5, 2017 pretrial
conference—just shy of three months before trial. At the next pretrial conference on October 3,
2017, respondent expressed his intention to “try and call as many as possible to stretch this out as
long as I can.” Thus, it may have been prudent for the trial court to attempt to arrange
respondent’s physical presence by the first day of trial in order to protect the risks associated
with respondent’s in propria persona status coupled with the limitations imposed on
respondent’s virtual participation via Polycom. However, respondent failed to arrange any
witnesses to present at trial and overall failed to participate at trial. Therefore, his physical
presence at the termination trial would have provided little to no value to his defense, e.g., almost
every time the trial court asked respondent whether he had follow-up questions for a witness,
respondent remained silent until he ultimately stated that he was “not gonna participate in this”
and returned to his cell. Consequently, the risk of an erroneous deprivation of respondent’s
interests in physical participation at trial was extremely low since he was afforded virtual
participation. In other words, respondent has not demonstrated that his physical presence would
have had any greater probable value in protecting his interests than the substitute (Polycom)
                                                 -5-
procedures used. Finally, although the state’s interest in proceeding with respondent’s virtual
presence was not placed expressly on the record, it can reasonably be inferred that its procedures
were more administratively efficient than the alternative considering the trial court expressed
concerns regarding respondent delaying the proceedings and allowing respondent to participate
virtually was presumably more expeditious than arranging his physical presence.

        Additionally, the record lends itself to the conclusion that the trial court’s procedures
complied with MCR 2.004, which “requires the court and the petitioning party to arrange for
telephonic communication with incarcerated parents whose children are the subject of child
protective actions.” In re Mason, 486 Mich. at 152. Because respondent actually participated via
telephone whenever his physical presence was impracticable due to his imprisonment, the trial
court was not precluded from granting petitioner the relief sought. MCR 2.004(F).

        In sum, respondent has failed to establish that the trial court procedures deprived him of
his constitutional right to due process of law because his virtual participation in the proceedings
via Polycom was not fundamentally unfair. In re Rood, 483 Mich. at 92. Respondent’s right to
participate physically at the termination trial was not absolute, In re Vasquez, 199 Mich. App. at
50, and the Matthews factors weigh in favor of the trial court’s procedures. Additionally, the
trial court’s procedures complied with MCR 2.004. Therefore, respondent has failed to establish
plain error.

                    III. WITHDRAWAL FROM SELF-REPRESENTATION

         Next, respondent argues that the trial court should have allowed him to withdraw from
self-representation and reappointed counsel once respondent indicated that he was unprepared
for trial. We disagree.

        “When assessing the validity of a . . . waiver of the right to counsel, we review de novo
the entire record to determine whether the trial court’s factual findings regarding the waiver were
clearly erroneous.” People v Willing, 267 Mich. App. 208, 218; 704 NW2d 472 (2005). “A
decision qualifies as clearly erroneous when, ‘although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite and firm conviction that a mistake
has been made.’ ” Id., quoting In re JK, 468 Mich. at 209-210.

        “This Court has explicitly recognized that the United States Constitution guarantees a
right to counsel in parental rights termination cases.” In re Williams, 286 Mich. App. 253, 275;
779 NW2d 286 (2009). However, the right to counsel may be waived, as MCL 712A.17c(6)
pertinently provides:

               Except as otherwise provided in this subsection, in a proceeding under
       section 2(b) or (c) of this chapter, the respondent may waive his or her right to an
       attorney. . . . [Emphasis supplied.]

        Once a respondent makes a valid waiver of the right to counsel, there is no absolute right
to withdraw from self-representation. A respondent “who initially waives counsel should be
allowed to withdraw from self-representation in favor of representation by counsel if [he] shows
a legitimate reason for the change and if substitution would ‘not result in unwarranted disruption

                                                -6-
prejudicial to the orderly progress of the case.’ ” In re Cobb, 130 Mich. App. 598, 600-601; 344
NW2d 12 (1983), quoting People v Eddington, 77 Mich. App. 177, 188; 258 NW2d 183 (1977).
Moreover, “[a]n erroneous deprivation of appointed counsel for child protective proceedings can
be subject to a harmless error analysis.” In re Williams, 286 Mich. App. at 278.

         “Although the constitutional provisions explicitly guaranteeing the right to counsel apply
only in criminal proceedings, the right to due process also indirectly guarantees assistance of
counsel in child protective proceedings. Thus, the principles pertaining to the right to counsel
developed in the context of criminal law apply by analogy in child protective proceedings. In re
CR, 250 Mich. App. 185, 197-198; 646 NW2d 506 (2002), overruled in part on other grounds In
re Sanders, 495 Mich. 394; 852 NW2d 524 (2014). “While a defendant may choose to forgo the
assistance of counsel at trial, any waiver of the right to counsel must be knowing, voluntary, and
intelligent.” People v Russell, 471 Mich. 182, 188; 684 NW2d 745 (2004). Additionally, “courts
are to make every reasonable presumption against the waiver of a fundamental constitutional
right, including the waiver of the right to the assistance of counsel.” Id.

               Upon a defendant’s initial request to proceed pro se, a court must
       determine that (1) the defendant’s request is unequivocal, (2) the defendant is
       asserting his right knowingly, intelligently, and voluntarily through a colloquy
       advising the defendant of the dangers and disadvantages of self-representation,
       and (3) the defendant’s self-representation will not disrupt, unduly inconvenience,
       and burden the court and the administration of the court’s business. [Id. at 190.]

Further, “there is no constitutional right to a hybrid defense and, thus, a trial court is not required
to order hybrid representation.” People v Kevorkian, 248 Mich. App. 373, 420; 639 NW2d 291
(2001). Nonetheless, the provision of advisory counsel, i.e., “standby counsel,” is not the
provision of counsel that can negate a total deprivation of the right to counsel. People v Willing,
267 Mich. App. 208, 227-228; 704 NW2d 472 (2005)

        In this case, at the September 5, 2017 pretrial conference, respondent affirmatively
indicated that he wanted to discharge attorney Michael O’Hagan and represent himself
exclusively. The court then advised respondent of his right to counsel, and secured a knowing,
voluntary and understanding waiver. The court carefully advised respondent of the option to
proceed with advisory counsel and he expressed his desire to “go by myself.” Further, the court
diligently cautioned respondent about the risks associated with self-representation, e.g., that he
would be responsible for legal judgments and that “ignorance of the law is no excuse.” The trial
court also went one step further and adjourned the matter, noting that respondent might change
his mind (presumably after encountering hardship with his own legal research and trial
preparation), and reserved O’Hagan as counsel of record until the next hearing. Thus, the trial
court secured a valid waiver of respondent’s right to counsel before trial. See Russell, 471 Mich.
at 190.

        At the onset of trial, respondent reaffirmed that he would proceed in propria persona but
requested standby counsel. He initially sought reinstatement of counsel to serve in an advisory
capacity, and he ultimately received precisely what he requested. And, once respondent
indicated that he was “[n]ot even close” to being prepared to proceed in propria persona, the
court arranged to have O’Hagan present. Once O’Hagan arrived and respondent spoke with him,

                                                 -7-
respondent stated that he wanted O’Hagan as lead counsel, not advisory counsel, and the court
denied the motion.

        Respondent’s request can reasonably be characterized as a motion to withdraw because it
implies respondent’s desire to have O’Hagan act “as lead counsel and not advisory counsel,” i.e.,
to have O’Hagan essentially take over in lieu of respondent himself. Although the court denied
this motion, it nonetheless exercised diligence and respect for respondent’s right to counsel at the
outset by noting that although respondent’s initial request to secure O’Hagan’s presence was
untimely, it would make efforts to do so in order to protect respondent’s rights. The court
accordingly arranged for O’Hagan’s presence throughout the rest of the first day of trial and on
the second day of trial. Although the court did not permit O’Hagan, in his limited representative
capacity, to make objections or “ask questions,” respondent was granted what he initially
requested at the commencement of trial—O’Hagan’s advisory services. Considering that
respondent himself indicated to the court—upon making his motion to withdraw—that
“O’Hagan didn’t feel that he . . . had the capacity to defend me ‘cause he isn’t familiar with all
the facts of this case,” reinstating O’Hagan would have likely led to another adjournment. Such
a delay would have been unreasonable in light of respondent’s valid waiver of his right to
counsel before trial and his indication at the outset that he only needed an attorney who “just
helps me when I have questions.” As the trial court recognized, it would not tolerate continuous
requests for recess “every two minutes in order to delay these proceedings.” Thus, although
respondent might have arguably established a legitimate reason to withdraw from self-
representation—i.e., lack of law library time and resources—it appears that the untimely
substitution would have resulted in an unwarranted disruption to the orderly progress of the case.
In re Cobb, 130 Mich. App. at 600-601.

       Affirmed.



                                                             /s/ David H. Sawyer
                                                             /s/ Cynthia Diane Stephens
                                                             /s/ Michael F. Gadola




                                                -8-